Citation Nr: 0412851	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  92-22 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for hypertensive 
atherosclerotic heart disease, evaluated as 20 percent 
disabling for the period from March 18, 1991, to September 6, 
1995, and evaluated as 60 percent disabling from September 7, 
1995, to the present. 

2.  Entitlement to increased (compensable) rating for 
bilateral hearing loss.

3.  Entitlement to increased (compensable) rating for 
residuals of a cholecystecomy.

4.  Entitlement to increased (compensable) rating for 
hemorrhoids. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from August 1959 to April 
1982.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.   

The Board also notes that at his hearing before the 
undersigned in May 2003 and in a February 2001 statement, the 
veteran asserted additional claims for depression as 
secondary to hypertension and entitlement to a total 
disability rating based on individual unemployability (TDIU) 
due to service-connected disabilities.  Although his is in 
receipt of a 100 percent schedular rating effective from 
August 1998, he has asserted a claim for a TDIU effective to 
1995.  As such, this issue should be adjudicated at the RO 
for the period from 1995 to 1998.  See Hendrix v. West, No. 
98-1492 (Vet. App. June 6, 2000) (nonprec. op.).  The 
secondary service-connection claim for depression is referred 
to the RO for appropriate action. 

The case was remanded in July 1993 in order to afford the 
veteran a comprehensive medical examination.  It was again 
remanded in February 2000 in order to afford him a hearing.  
Unfortunately, due to a change in the law, the issues must be 
remanded for due process consideration.  While the Board 
regrets the additional delay, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.   


REMAND

There has been a change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA) now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West Supp. 2002).  Among other things, this law redefines 
the obligations of VA with respect to the duty to assist and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Veterans Claims Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order).  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
234 F.3d 682 (Fed. Cir. 2003).
 
Moreover, the Veterans Claims Court in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), interpreted VA 's 
obligations under the VCAA, noting that a claimant was 
defined under the Act as "any individual applying for, or 
submitting a claim for, any benefit under the laws 
administered by the Secretary." 38 U.S.C.A. § 5100.  Upon 
receipt of a complete or substantially complete application, 
VA must notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to VA that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
As part of the notice, VA must notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be obtained by VA.  The record does 
not reflect compliance with the foregoing.  

The Board notes that the last Supplemental Statement of the 
Case (SSOC) appears to have been issued in this case in May 
1999.  Significant amounts of additional evidence have been 
associated with the file since that time and, although the 
veteran has waived consideration by the agency of original 
jurisdiction (AOJ) of a small packet of evidence recently 
submitted, the waiver is insufficient vis-à-vis the other 
evidence such as Social Security Administration records.  
Such a deficiency also necessitates a return of the case to 
the AOJ for review, consideration and preparation of a SSOC 
prior to a Board decision.  In sum, the record does not 
reflect that the requirements of 38 C.F.R. § 19.31 (2003) 
have been satisfied. 

The veteran also indicated that he had received additional 
treatment for his heart condition in November 2002; however, 
records of that treatment have not been associated with the 
claims file.  He additionally indicated that he was scheduled 
for a hemorrhoid procedure in May 2003.  The Veterans Claims 
Court has held that fulfillment of the VA's duty to assist 
includes the procurement and consideration of any clinical 
data of which the VA has notice even when the appellant does 
not specifically request that such records be procured.  Ivey 
v. Derwinski, 2 Vet. App. 320, 323 (1992).

The veteran has also claimed that his hearing loss and 
hemorrhoid conditions have worsened.  However, the most 
recent VA examination is dated in 1999 and did not address 
the claimed disabilities on appeal.  See Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997) (holding that the veteran was 
entitled to a new examination after a two year period between 
the last VA examination and the veteran's contention that his 
disability had increased in severity).  Under the 
circumstances, the Board believes that VA examinations 
directed at the current disabilities on appeal would be 
helpful.   

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The RO must review the claims file 
and ensure that the duty to assist and 
notice obligations have been satisfied in 
accordance with the Veterans Claims 
Assistance Act (VCAA) as provided in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Paralyzed Veterans of America 
v. Secretary of Veterans Affairs,  345 
F.3d 1334 (Fed. Cir. 2003).  
Particularly, the RO must notify the 
appellant as to what evidence or 
information is needed to support his 
claim, what evidence VA will develop, and 
what evidence he must furnish.  If he 
identifies private or VA medical 
evidence, it should be associated with 
the claims file.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for any of the 
disabilities currently on appeal.  After 
securing any necessary release, the RO 
should obtain these records (not already 
in the claims folder) and associate them 
with his claims folder in order to give 
the veteran every consideration with 
respect to the present appeal and to 
ensure that the VA has met its duty to 
assist the veteran in developing the 
facts pertinent to the claim.  If the 
search for such records have negative 
results, documentation to that effect 
from each of such contacted entities 
should be placed in the claim file.

3.  Obtain outpatient treatment records 
related to the claims on appeal from the 
VA Medical Center (VAMC) in Savannah, 
Georgia, for the period from February 
1999 to the present.

4.  After attaining the necessary 
release, obtain medical records related 
to the claims on appeal from the 
Southeast Georgia Regional Hospital, 3100 
Kemble Avenue, Brunswick, Georgia, 31520 
for the period from June 1998 to the 
present.

5.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an appropriate VA 
examination to determine the nature and 
extent of his service-connected 
hypertensive heart disease.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.  

The examiner is requested to review the 
claims file and provide an opinion as to 
the nature, extent, and severity of all 
symptomatology of the veteran's current 
hypertensive heart disease.    

Specifically, the examiner should state 
whether there is any clinical evidence to 
suggest chronic congestive heart failure, 
a workload of 3 METs or less with 
dyspnea, fatigue, angina, dizziness, or 
syncope, or left ventricular dysfunction 
with an ejection fraction of less than 30 
percent.  

6.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an appropriate VA 
examination to determine the extent of 
his service-connected hearing loss 
disability.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed.  

7.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an appropriate VA 
examination to determine the nature and 
extent of his service-connected 
cholecystectomy residuals, including 
residual scarring.  The claims folder 
must be made available to the examiner in 
conjunction with the examination.    

The examiner is requested to review the 
claims file and provide an opinion as to 
the nature, extent, and severity of all 
symptomatology associated with the 
residuals of the veteran's gallbladder, 
including residual scarring.  All 
indicated tests and studies should be 
performed.  

Specifically, the examiner is asked to 
determine whether the veteran is 
"nonsymptomatic" or if the symptoms are 
"mild" or "severe."  With respect to 
residual scarring, the examiner is asked 
to carefully describe the size and 
symptoms associated with the scar.  

8.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an appropriate VA 
examination to determine the nature and 
extent of his service-connected 
hemorrhoids.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  

The examiner is requested to review the 
claims file and provide an opinion as to 
the nature, extent, and severity of all 
symptomatology associated with 
hemorrhoids.  

Specifically, the examiner is asked to 
describe the nature, extent, and severity 
of all symptomatology associated with the 
veteran's hemorrhoids and to address the 
following questions:  (i) Does the 
veteran exhibit symptoms consistent with 
large or thrombotic, irreducible 
hemorrhoids with excessive redundant 
tissue, evidencing frequent recurrences?  
(ii) Does the veteran exhibit symptoms 
consistent with persistent bleeding, 
secondary anemia, or fissures?

9.  After undertaking any other 
development deemed necessary, the RO 
should readjudicate the issues on appeal.  
If the determination remains unfavorable 
to the veteran, he should be provided 
with a supplemental statement of the case 
that reflects consideration of all 
pertinent new VCAA regulations, any 
modified evaluation criteria as well as 
any evidence associated with the claims 
file since issuance of the last SSOC.  
The veteran and his representative should 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Linda Anne Howell
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


